TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00307-CR




Jamar Conrad Chambers, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 60866, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N


                        Jamar Conrad Chambers seeks to appeal a judgment of conviction for aggravated
robbery with a deadly weapon.  The trial court has certified that:  (1) this is a plea bargain case and
Chambers has no right of appeal, and (2) Chambers waived the right of appeal.  The appeal is
dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).
 
                                                                        ___________________________________________
                                                                        Diane M. Henson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   July 10, 2008
Do Not Publish